Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 1 of 27 PageID 1830




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


  YOLANDA HARRIS,

                       Plaintiff,

  v.                                                           Case No. 3:19-cv-1181-JRK

  ANDREW M. SAUL,
  Commissioner of Social Security,

                       Defendant.


                                 OPINION AND ORDER1

                                          I.   Status

         Yolanda Harris (“Plaintiff”) is appealing the Commissioner of the Social

  Security Administration’s (“SSA(’s)”) final decision denying her claim for

  disability insurance benefits (“DIB”). Plaintiff’s alleged inability to work is the

  result of memory loss, stress, pustular psoriasis, and a fracture in the neck that

  was sustained in a motor vehicle accident. See Transcript of Administrative

  Proceedings (Doc. No. 14; “Tr.” or “administrative transcript”), filed February

  6, 2020, at 279-80, 292, 415. Plaintiff filed an application for DIB on February




         1
                  The parties consented to the exercise of jurisdiction by a United States
  Magistrate Judge. See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
  (Doc. No. 13), filed February 6, 2020; Reference Order (Doc. No. 15), entered February 7, 2020.
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 2 of 27 PageID 1831




  10, 2016,2 alleging an onset disability date of December 10, 2015. Tr. at 389.

  The application was denied initially, Tr. at 279-89, 290, 291, 310-12, and upon

  reconsideration, Tr. at 292-307, 308, 309, 314-18.

         On August 21, 2018, an Administrative Law Judge (“ALJ”) held a

  hearing, during which she heard testimony from Plaintiff, who was represented

  by counsel, and a vocational expert (“VE”). See Tr. at 250-78. Plaintiff was

  thirty-nine years old at the time of the hearing. Tr. at 279 (indicating date of

  birth). On October 10, 2018, the ALJ issued a Decision finding Plaintiff not

  disabled through the date of the Decision. See Tr. at 29-48.

         Thereafter, Plaintiff sought review of the Decision by the Appeals

  Council. See Tr. at 386. On August 14, 2019, the Appeals Council denied

  Plaintiff’s request for review, Tr. at 1-4, thereby making the ALJ’s Decision the

  final decision of the Commissioner. On October 17, 2019, Plaintiff commenced

  this action under 42 U.S.C. § 405(g) by timely filing a Complaint (Doc. No. 1),

  seeking judicial review of the Commissioner’s final decision.3




         2
                  Although actually completed on February 10, 2016, see Tr. at 389, the protective
  filing date of the application is listed elsewhere in the administrative transcript as December
  29, 2015, see, e.g., Tr. at 279.

         3
                The Complaint inadvertently alleges Plaintiff is also seeking review under 42
  U.S.C. § 1383(c)(3). See Complaint at 1. This statute is inapplicable because Plaintiff’s appeal
  does not involve supplemental security income.

                                                -2-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 3 of 27 PageID 1832




         On appeal, Plaintiff makes two arguments: 1) “the ALJ erred by not

  including the mental limitations in the hypothetical to the VE,” specifically

  Plaintiff’s “limitations regarding concentration, persistence or pace and the

  limitations in interacting with people”; and 2) “the [D]ecision of the ALJ is not

  supported by su[bs]tantial evidence” because the ALJ erred in discounting the

  opinions of Advanced Practice Registered Nurse (“APRN”) Tracy Ervin,4 and

  instead relying on the opinions of the non-examining state agency medical

  consultant, Jennifer Meyer, M.D., who reviewed Plaintiff’s DIB application at

  the reconsideration level in August 2016, see Tr. at 296-304. Memorandum in

  Support of Complaint (Doc. No. 18; “Pl.’s Mem.”), filed February 12, 2020, at 6,

  7-8 (emphasis and some capitalization omitted); see Pl.’s Mem. at 4 (discussing

  Dr. Meyer’s August 2016 opinions). On June 4, 2020, Defendant filed a

  Memorandum in Support of the Commissioner’s Decision (Doc. No. 19; “Def.’s

  Mem.”) addressing Plaintiff’s arguments. After a thorough review of the entire

  record and consideration of the parties’ respective memoranda, the undersigned

  finds that the Commissioner’s final decision is due to be affirmed.




         4
               Ms. Ervin treated Plaintiff for her mental health impairments. See, e.g., Tr. at
  1383. The administrative transcript contains progress notes from Ms. Ervin spanning July
  2017 to November 2018. See Tr. at 86-242, 1383-417.

                                              -3-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 4 of 27 PageID 1833




                                  II.   The ALJ’s Decision

         When determining whether an individual is disabled, 5 an ALJ must

  follow the five-step sequential inquiry set forth in the Code of Federal

  Regulations (“Regulations”), determining as appropriate whether the claimant

  (1) is currently employed or engaging in substantial gainful activity; (2) has a

  severe impairment; (3) has an impairment or combination of impairments that

  meets or medically equals one listed in the Regulations; (4) can perform past

  relevant work; and (5) retains the ability to perform any work in the national

  economy. 20 C.F.R. § 404.1520; see also Phillips v. Barnhart, 357 F.3d 1232,

  1237 (11th Cir. 2004). The claimant bears the burden of persuasion through

  step four, and at step five, the burden shifts to the Commissioner. Bowen v.

  Yuckert, 482 U.S. 137, 146 n.5 (1987).

         Here, the ALJ followed the five-step sequential inquiry. See Tr. at 31-48.

  At step one, the ALJ determined Plaintiff “has not engaged in substantial

  gainful activity since December 10, 2015, the alleged onset date.” Tr. at 31

  (emphasis and citation omitted). At step two, the ALJ found that Plaintiff “has

  the following severe impairments: fibromyalgia, obesity, disorders of the spine,

  disorders of the knees, disorders of the feet, . . . schizoaffective disorder, bipolar


         5
                “Disability” is defined in the Social Security Act as the “inability to engage in
  any substantial gainful activity by reason of any medically determinable physical or mental
  impairment which can be expected to result in death or which has lasted or can be expected
  to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
  1382c(a)(3)(A).

                                                -4-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 5 of 27 PageID 1834




  type, generalized anxiety disorder (GAD), panic disorder without agoraphobia,

  [and] posttraumatic stress disorder (PTSD).” Tr. at 31 (emphasis and citation

  omitted). At step three, the ALJ ascertained that Plaintiff “does not have an

  impairment or combination of impairments that meets or medically equals the

  severity of one of the listed impairments in 20 [C.F.R.] Part 404, Subpart P,

  Appendix 1.” Tr. at 32 (emphasis and citation omitted).

        The ALJ determined that Plaintiff has the following residual functional

  capacity (“RFC”):

        [Plaintiff can] perform light work as defined in 20
        [C.F.R. §] 404.1567(b) except with frequent . . . climbing of
        ramps/stairs, balancing, stooping, kneeling, crouching, and
        crawling. [Plaintiff] can do no more than occasional climbing of
        ladders, ropes and scaffolds. She must avoid concentrated exposure
        to vibration, dangerous machinery, unprotected heights, and
        pulmonary irritants (dust, fumes, odors, gases, and poor
        ventilation). [Plaintiff] can do no more than simple, routine
        repetitive tasks.

  Tr. at 34 (emphasis omitted).

        At step four, the ALJ found that Plaintiff “is unable to perform any past

  relevant work.” Tr. at 46 (emphasis and citation omitted). At the fifth and final

  step of the sequential inquiry, after considering Plaintiff’s age (“36 years

  old . . . on the alleged disability date”), education (“a limited education”), work

  experience, and RFC, the ALJ relied on the VE’s testimony and found that

  “there are jobs that exist in significant numbers in the national economy that

  [Plaintiff] can perform,” such as “night cleaner”; “labeler”; “inspector, hand


                                         -5-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 6 of 27 PageID 1835




  packager”; “table worker”; “addresser”; and “sorter.” Tr. at 46-47 (emphasis and

  citation omitted). The ALJ concluded Plaintiff “has not been under a

  disability . . . from December 10, 2015[ ] through the date of th[e D]ecision.” Tr.

  at 48 (emphasis and citation omitted).

                            III.   Standard of Review

        This Court reviews the Commissioner’s final decision as to disability

  pursuant to 42 U.S.C. § 405(g). Although no deference is given to the ALJ’s

  conclusions of law, findings of fact “are conclusive if . . . supported by

  ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)

  (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial

  evidence is something ‘more than a mere scintilla, but less than a

  preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

  (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial

  evidence standard is met when there is “such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at 1322

  (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v.

  Berryhill, 139 S.Ct. 1148, 1154 (2019); Samuels v. Acting Comm’r of Soc. Sec.,

  959 F.3d 1042, 1045 (11th Cir. 2020) (citation omitted). It is not for this Court

  to reweigh the evidence; rather, the entire record is reviewed to determine

  whether “the decision reached is reasonable and supported by substantial

  evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

                                         -6-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 7 of 27 PageID 1836




  omitted). The decision reached by the Commissioner must be affirmed if it is

  supported by substantial evidence—even if the evidence preponderates against

  the Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

  1158-59 (11th Cir. 2004) (per curiam).

                                 IV.   Discussion

  A.   VE Hypothetical

        1.   Parties’ Arguments

        Plaintiff asserts that “[t]he ALJ asked the VE to assume certain

  limitations about a hypothetical person to determine if that person could

  perform [Plaintiff’s] past relevant work or any other work in the economy” but

  that “the ALJ failed to include [in the hypothetical] all [of Plaintiff’s]

  limitations, specifically the mental health limitations regarding concentration,

  persistence or pace and the limitations in interacting with people.” Pl.’s Mem.

  at 6. Plaintiff contends that “[i]t is not clear whether the moderate limitations

  regarding concentration, persistence and pace would impact [P]laintiff’s ability

  to work because they were not included in the hypothetical to the VE.” Id.

        Responding, Defendant argues that “[c]ontrary to Plaintiff’s contention,

  the ALJ’s RFC finding and hypothetical adequately account[ ] for her moderate

  limitations with concentrating, persisting, and maintaining pace,” because they

  “limited Plaintiff to jobs requiring no more than ‘simple, routine repetitive

  tasks.’” Def.’s Mem. at 5 (citations omitted). Defendant does not address

                                        -7-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 8 of 27 PageID 1837




  Plaintiff’s argument regarding her limitations in interacting with others. See

  generally Def.’s Mem. at 5-8.

        2.   Applicable Law

        An ALJ poses a hypothetical question to a VE as part of the step-five

  determination of whether the claimant can obtain work in the national

  economy. See Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). When

  the ALJ relies on the testimony of a VE, “the key inquiry shifts” from the RFC

  assessment in the ALJ’s written decision to the adequacy of the RFC description

  contained in the hypothetical posed to the VE. Brunson v. Astrue, 850 F. Supp.

  2d 1293, 1303 (M.D. Fla. 2011) (quoting Corbitt v. Astrue, No. 3:07-cv-518-HTS,

  2008 WL 1776574, at *3 (M.D. Fla. Apr. 17, 2008) (unpublished)).

        In determining an individual’s RFC and later posing a hypothetical to a

  VE that includes the RFC, the ALJ “must consider limitations and restrictions

  imposed by all of an individual’s impairments, even those that are not ‘severe.’”

  SSR 96-8P, 1996 WL 374184 at *5; see also 20 C.F.R. § 404.1545(a)(2); Swindle

  v. Sullivan, 914 F.2d 222, 226 (11th Cir. 1990) (stating “the ALJ must consider

  a claimant’s impairments in combination” (citing 20 C.F.R. § 404.1545; Reeves

  v. Heckler, 734 F.2d 519, 525 (11th Cir. 1984))). “In order for a [VE]’s testimony

  to constitute substantial evidence, the ALJ must pose a hypothetical question

  which comprises all of the claimant’s impairments.” Wilson, 284 F.3d at 1227

  (citing Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999)); see also Loveless

                                         -8-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 9 of 27 PageID 1838




  v. Massanari, 136 F. Supp. 2d 1245, 1250 (M.D. Ala. 2001). While the

  hypothetical question must include all of the claimant’s impairments, it need

  not include impairments properly rejected by the ALJ. See McSwain v. Bowen,

  814 F.2d 617, 620 n.1 (11th Cir. 1987). Moreover, “questions that ‘implicitly

  account[ ] for the claimant’s limitations’ are sufficient to meet this

  requirement.” Henry v. Comm’r, Soc. Sec. Admin., 802 F.3d 1264, 1269 (11th

  Cir. 2015) (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180-81

  (11th Cir. 2011)); see also Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x

  604, 612 (11th Cir. 2015).

        In Winschel, the Court of Appeals for the Eleventh Circuit found error in

  an ALJ’s decision because the ALJ determined the claimant had “a moderate

  limitation in maintaining concentration, persistence, and pace” but “did not

  indicate that medical evidence suggested [the claimant’s] ability to work was

  unaffected by this limitation, nor did he otherwise implicitly account for the

  limitation in the hypothetical [to the VE].” 631 F.3d at 1179. According to the

  Eleventh Circuit, “the ALJ should have explicitly included the limitation in his

  hypothetical question to the [VE].” Id. Nevertheless, the Eleventh Circuit

  suggested that in other appropriate circumstances, an ALJ may properly find

  that the medical evidence of record supports only an RFC limitation of unskilled

  work despite moderate limitations in concentration, persistence, or pace. See

  id. (citations omitted) (collecting cases finding that “when medical evidence

                                        -9-
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 10 of 27 PageID 1839




  demonstrates that a claimant can engage in simple, routine tasks or unskilled

  work despite limitations in concentration, persistence, and pace, courts have

  concluded that limiting the hypothetical to include only unskilled work

  sufficiently accounts for such limitations”).

        Post-Winschel, the Eleventh Circuit (albeit in unpublished opinions) has

  recognized that a moderate limitation in concentration, persistence and pace

  can be sufficiently accounted for by posing a hypothetical to a VE that limits an

  individual to simple, unskilled work (or something similar) when the medical

  evidence demonstrates an ability to perform such work. See, e.g., Mijenes v.

  Comm’r of Soc. Sec., 687 F. App’x 842, 846 (11th Cir. 2017) (finding that

  “[b]ecause the medical evidence showed that [the claimant] could perform

  simple, routine tasks despite her limitations in concentration, persistence, and

  pace, the ALJ’s limiting of [the claimant’s RFC] to unskilled work sufficiently

  accounted for her moderate difficulties in concentration, persistence, and pace”

  (citation omitted)); Timmons v. Comm’r of Soc. Sec., 522 F. App’x 897, 907-08

  (11th Cir. 2013) (approving of a limitation to “simple, one-two step task[s with]

  only occasional contact with the public, coworkers, and supervisors” as

  accounting for moderate limitation in concentration, persistence and pace in

  light of opinions of two non-examining psychologists’ opinions supporting the

  finding); Jacobs v. Comm’r of Soc. Sec., 520 F. App’x 948, 951 (11th Cir. 2013)

  (finding a limitation “to one to three step non-complex tasks” sufficiently

                                         - 10 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 11 of 27 PageID 1840




  accounted for moderate limitation in concentration, persistence, and pace);

  Washington v. Soc. Sec. Admin., Comm’r, 503 F. App’x 881, 883 (11th Cir. 2013)

  (finding a limitation “to performing only simple, routine repetitive tasks with

  up to three-step demands, and only occasional changes in the work setting,

  judgment, or decision making” was sufficient to account for moderate limitation

  in maintaining concentration, persistence, and pace); Scott v. Comm’r of Soc.

  Sec., 495 F. App’x 27, 29 (11th Cir. 2012) (distinguishing Winschel and finding

  that “the medical evidence demonstrated that [the claimant] could engage in

  simple, routine tasks or unskilled work despite moderate limitations in

  concentration, persistence, and pace”); Jarrett v. Comm’r of Soc. Sec., 422 F.

  App’x 869, 871 (11th Cir. 2011) (finding that the limitations of simple tasks and

  only being able to concentrate for brief periods of time accounted for the

  claimant’s moderate difficulties in concentration, persistence, and pace); see

  also, e.g., Davis v. Comm’r of Soc. Sec., 11 F. Supp. 3d 1154, 1159 (M.D. Fla.

  2014) (recognizing Winschel’s approval of limiting a hypothetical to unskilled

  work—despite moderate limitations in concentration, persistence, and pace—

  when the medical evidence supports it); Dawson v. Comm’r of Soc. Sec., No.

  6:11-cv-1128-GAP-KRS, 2012 WL 1624267 (M.D. Fla. May 9, 2012)

  (unpublished) (collecting cases which recognize that the inclusion of limitations

  such as work involving simple tasks and/or simple instructions properly



                                        - 11 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 12 of 27 PageID 1841




  accounts for moderate limitations in concentration, persistence, and pace), aff’d,

  528 F. App’x 975 (11th Cir. 2013).

        3.   Analysis

              a.   Concentration, Persistence, and Pace

        The ALJ found that “[w]ith regard to concentrating, persisting, or

  maintaining pace, [Plaintiff] ha[s] moderate limitation.” Tr. at 32. The RFC and

  the hypothetical posed to the VE limit Plaintiff to “simple, routine repetitive

  tasks.” Tr. at 34 (emphasis omitted) (Decision); Tr. at 274-75 (hypothetical).

  Moreover, in finding at step five that there are jobs that exist in significant

  numbers in the national economy that Plaintiff can perform, the ALJ identified

  jobs that are all unskilled work (“night cleaner”; “labeler”; “inspector, hand

  packager”; “table worker”; “addresser”; and “sorter”). Tr. at 47 (Decision); Tr. at

  275-76 (VE testimony). See SSR 00-4p, 2000 WL 1898704, at *3 (stating

  “unskilled work corresponds to a[ Specific Vocational Preparation (“SVP”) level]

  of 1-2”); U.S. Dep’t of Labor, Dictionary of Occupational Titles (DOT) (4th ed.

  1991), § 323.687-018, 1991 WL 672784 (stating “night cleaner” has an SVP level

  of 2); § 920.687-126, 1991 WL 687992 (stating “labeler” has an SVP level of 2)

  § 559.687-074, 1991 WL 683797 (stating “inspector and hand packager” has an

  SVP level of 2); § 739.687-182, 1991 WL 680217 (stating “table worker” has an

  SVP level of 2); § 209.587-010, 1991 WL 671797 (stating “addresser” has an SVP

  level of 2); § 521.687-086, 1991 WL 674226 (stating “nut sorter” has an SVP



                                         - 12 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 13 of 27 PageID 1842




  level of 2).6 The ALJ properly accounted for Plaintiff’s moderate limitations in

  concentration, persistence, and pace by incorporating in the RFC (and the

  hypothetical to the VE) the limitation of “simple, routine repetitive tasks,” Tr.

  at 34 (emphasis omitted), and finding Plaintiff can perform unskilled work, Tr.

  at 47. See, e.g., Winschel, 631 F.3d at 1179; Scott, 495 F. App’x at 29.

         Additionally, substantial evidence supports the ALJ’s determination that

  Plaintiff can perform unskilled work and “simple, routine repetitive tasks,”

  despite her moderate limitations in concentration, persistence, and pace. See,

  e.g., Tr. at 549 (December 8, 2015 emergency department note indicating

  Plaintiff was “alert and oriented to person, place, and time”); Tr. at 1583-85,

  1593-95, 7 1512-13, 1535-36, 1561-63 (July 2018, February 2018, July 2017,

  April 2017, and December 2016 treatment notes from Coastal Spine and Pain

  Center (“Coastal Spine and Pain”) indicating that Plaintiff was “alert”;

  “oriented to person, place, time and situation”; “able to follow complex

  instructions”; and “polite, appropriate with staff,” that she “follow[ed] check in

  procedure correctly and without problem,” that her “continuity of thought [was]

  normal”; her “thought content” was coherent and showed no delusions; her



         6
                Although the VE identified the DOT title as “sorter,” the DOT section number
  he provided corresponds to the title of “nut sorter.” See Tr. at 276; see also Tr. at 47 (Decision).

         7
                 The treatment note contained in pages 1590 through 1595 of the administrative
  transcript is dated February 8, 2018, Tr. at 1590, but was signed on April 7, 2018, Tr. at 1595.
  The undersigned considers the date of the treatment note to be the date of the actual
  appointment: February 8, 2018.

                                                 - 13 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 14 of 27 PageID 1843




  memory was “slightly diminished”; her judgment and “insight into situation”

  were “fair”; and her intelligence and fund of information “appear[ed] average”).

  Although not all medical notes show normal findings, the undersigned finds

  that substantial evidence supports the ALJ’s finding that Plaintiff can perform

  unskilled work and “simple, routine repetitive tasks,” and it is not for this Court

  to reweigh the evidence. See Crawford, 363 F.3d 1155, 1158-59; Cornelius, 936

  F.2d at 1145. It is clear the ALJ considered the record as a whole.

        Moreover, Plaintiff points to no evidence indicating that her moderate

  limitations in concentration, persistence, or pace would prevent her from

  performing the type of light work described in the RFC. See generally Pl.’s Mem.

  at 6-7.

        For the foregoing reasons, the undersigned finds that the ALJ properly

  accounted for Plaintiff’s moderate limitations in concentration, persistence, and

  pace in both the RFC and the hypothetical to the VE.

              b.   Interaction with Others

        The ALJ found that Plaintiff has only a “mild limitation” in interacting

  with others. Tr. at 33. Plaintiff does not challenge this finding; rather, she

  argues that the hypothetical posed to the VE did not account for Plaintiff’s mild

  limitations in this area. See Pl.’s Mem. at 6-7. Plaintiff does not identify any

  restrictions that are caused by Plaintiff’s mild limitations in interacting with

  others that should have been included in the hypothetical to the VE. Given that



                                         - 14 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 15 of 27 PageID 1844




  the limitations found by the ALJ were only mild, the undersigned finds no error

  in the ALJ’s hypothetical.8

  B.   Medical Opinions

         1.   Parties’ Arguments

         Plaintiff contends the ALJ erred in “discount[ing] the opinions of [Ms.

  Ervin,] the only treating source that comments on [P]laintiff’s ability to perform

  job functions,” Pl.’s Mem. at 8, and in giving “considerable weight to [Dr.

  Meyer,] who opined in August 2016 that [P]laintiff was capable of a range of

  light work,” Id. at 4; see id. at 7-8. Plaintiff asserts the ALJ erred because Dr.

  Meyer’s opinion was rendered before Plaintiff was admitted to a hospital in

  October 2016 under the Baker Act. Id. at 8.

         Responding, Defendant asserts that “the ALJ was not required to

  articulate specific reasons for discounting [Ms.] Ervin’s assessments” because

  she is not an “acceptable medical source” under the Regulations. Def.’s Mem. at

  10. “In any event,” argues Defendant, “the ALJ provided good reasons,

  supported by substantial evidence, for according no significant weight to [Ms.]

  Ervin’s assessments.” Id. (citations omitted). Defendant does not address




         8
                As noted, the limitations included in the hypothetical were identical to those
  later included in the RFC.


                                             - 15 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 16 of 27 PageID 1845




  Plaintiff’s argument regarding the ALJ’s assessment of Dr. Meyer’s opinion. See

  generally Def.’s Mem. at 8-15.

         2.   Applicable Law9

         “Medical opinions are statements from physicians or other acceptable

  medical sources that reflect judgments about the nature and severity of [a

  claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

  prognosis, what [the claimant] can still do despite impairment(s), and [the

  claimant’s] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1); see also

  20 C.F.R. § 404.1513(a). Acceptable medical sources include licensed

  physicians, licensed psychologists, licensed optometrists, licensed podiatrists,

  and qualified speech-language pathologists. 20 C.F.R. § 404.1502(a).10

         The Regulations establish a hierarchy among medical opinions that

  provides a framework for determining the weight afforded each medical

  opinion. See 20 C.F.R. § 404.1527. Essentially, “the opinions of a treating

  physician are entitled to more weight than those of a consulting or evaluating


         9
                 On January 18, 2017, the SSA revised the Rules regarding the evaluation of
  medical evidence and symptoms for claims filed on or after March 27, 2017. See Revisions to
  Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (January 18,
  2017); see also 82 Fed. Reg. 15,132 (Mar. 27, 2017) (amending and correcting the final Rules
  published at 82 Fed. Reg. 5844). Because Plaintiff filed her claim before that date, the
  undersigned cites the Rules and Regulations that are applicable to the date the claim was
  filed.

         10
                For claims filed on or after March 27, 2017, acceptable medical sources also
  include licensed audiologists, licensed APRNs, and licensed Physician Assistants. 20 C.F.R.
  § 404.1502(a)(6)-(8).

                                             - 16 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 17 of 27 PageID 1846




  health professional,” and “[m]ore weight is given to the medical opinion of a

  source who examined the claimant than one who has not.” Schink v. Comm’r of

  Soc. Sec., 935 F.3d 1245, 1259, 1260 n.5 (11th Cir. 2019). Further, “[n]on-

  examining physicians’ opinions are entitled to little weight when they

  contradict opinions of examining physicians and do not alone constitute

  substantial evidence.” Id. at 1260 (citing Sharfarz v. Bowen, 825 F.2d 278, 280

  (11th Cir. 1987) (per curiam)). The following factors are relevant in determining

  the weight to be given to a physician’s opinion: (1) the “[l]ength of the treatment

  relationship and the frequency of examination”; (2) the “[n]ature and extent of

  [any] treatment relationship”; (3) “[s]upportability”; (4) “[c]onsistency” with

  other medical evidence in the record; and (5) “[s]pecialization.” 20 C.F.R.

  § 404.1527(c)(2)-(5); see also 20 C.F.R. § 404.1527(f); Walker v. Soc. Sec. Admin.,

  Comm’r, 987 F.3d 1333, 1338 (11th Cir. 2021); McNamee v. Soc. Sec. Admin.,

  164 F. App’x 919, 923 (11th Cir. 2006) (citation omitted) (stating that

  “[g]enerally, the opinions of examining physicians are given more weight than

  those of non-examining physicians[;] treating physicians[’ opinions] are given

  more weight than [non-treating physicians;] and the opinions of specialists are

  given more weight on issues within the area of expertise than those of non-

  specialists”).




                                         - 17 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 18 of 27 PageID 1847




        With regard to a treating physician,11 the Regulations instruct ALJs how

  to properly weigh such a medical opinion. See 20 C.F.R. § 404.1527(c)(2).

  Because treating physicians “are likely to be the medical professionals most

  able to provide a detailed, longitudinal picture of [a claimant’s] medical

  impairment(s),” a treating physician’s medical opinion is to be afforded

  controlling weight if it is “well-supported by medically acceptable clinical and

  laboratory diagnostic techniques and is not inconsistent with the other

  substantial evidence” in the record. Id. When a treating physician’s medical

  opinion is not due controlling weight, the ALJ must determine the appropriate

  weight it should be given by considering the factors identified above (the length

  of treatment, the frequency of examination, the nature and extent of the

  treatment relationship, as well as the supportability of the opinion, its

  consistency with the other evidence, and the specialization of the physician). Id.

        If an ALJ concludes the medical opinion of a treating physician should be

  given less than substantial or considerable weight, he or she must clearly

  articulate reasons showing “good cause” for discounting it. Walker, 987 F.3d at

  1338 (citation omitted); Schink, 935 F.3d at 1259; Hargress v. Soc. Sec. Admin.,



        11
                 A treating physician is a physician who provides medical treatment or
  evaluation to the claimant and who has, or has had, an ongoing treatment relationship with
  the claimant, as established by medical evidence showing that the claimant sees or has seen
  the physician with a frequency consistent with accepted medical practice for the type of
  treatment and/or evaluation required for the medical condition. See 20 C.F.R. § 404.1502.


                                             - 18 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 19 of 27 PageID 1848




  Comm’r, 883 F.3d 1302, 1305 (11th Cir. 2018) (citation omitted); Lewis v.

  Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Good cause exists when (1) the

  opinion is not bolstered by the evidence; (2) the evidence supports a contrary

  finding; or (3) the opinion is conclusory or inconsistent with the treating

  physician’s own medical records. Walker, 987 F.3d at 1338; Schink, 935 F.3d at

  1259; Hargress, 883 F.3d at 1305; Phillips, 357 F.3d at 1240-41; see also

  Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991); Schnorr v. Bowen,

  816 F.2d 578, 582 (11th Cir. 1987) (stating that a treating physician’s medical

  opinion may be discounted when it is not accompanied by objective medical

  evidence).

        An ALJ is required to consider every medical opinion. See 20 C.F.R.

  § 404.1527(c) (stating that “[r]egardless of its source, we will evaluate every

  medical opinion we receive”). While “the ALJ is free to reject the opinion of any

  physician when the evidence supports a contrary conclusion,” Oldham v.

  Schweiker, 660 F.2d 1078, 1084 (5th Cir. 1981) (citation omitted); see also 20

  C.F.R. § 404.1527(c)(2), “the ALJ must state with particularity the weight given

  to different medical opinions and the reasons therefor,” Winschel, 631 F.3d at

  1179 (citing Sharfarz, 825 F.2d at 279); Moore v. Barnhart, 405 F.3d 1208, 1212

  (11th Cir. 2005); Lewis, 125 F.3d at 1440.




                                        - 19 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 20 of 27 PageID 1849




         Opinions from sources “who are not technically deemed ‘acceptable

  medical sources’ . . . are important and should be evaluated on key issues such

  as impairment severity and functional effects, along with the other relevant

  evidence in the file.” SSR 06-03p, 2006 WL 2329939, at *3.12 Generally, the ALJ

  “generally should explain the weight given to opinions from these sources or

  otherwise ensure that the discussion of the evidence in the determination or

  decision allows [the] claimant or subsequent reviewer to follow the [ALJ’s]

  reasoning, when such opinions may have an effect on the outcome of the case.”

  Id. at *6; 20 C.F.R. § 404.1527(f)(2).

         3.   Analysis

                a.    Ms. Ervin’s Opinions

         As noted, Ms. Ervin is an APRN, who has treated Plaintiff for her mental

  health impairments. See Tr. at 86-243, 1383-417. On June 18, 2018, Ms. Ervin

  completed a check-off form titled, Medical Mental Assessment of Ability to Do

  Work-Related Activities (Mental) (“Medical Assessment”). See Tr. at 1440-42.

         The Medical Assessment sets forth a number of work-related activities

  under three categories: 1) making occupational adjustments; 2) making

  performance adjustments; and 3) making personal/social adjustments. See Tr.


         12
                 SSR 06-03p was rescinded on March 27, 2017, but this rescission applies only
  to claims filed on or after March 27, 2017. SSR 96-2P, 2017 WL 3928305, *1 (stating the
  “rescission will be effective for claims filed on or after March 27, 2017”); Rescission of Social
  Security Rulings 96-2p, 96-5p, and 06-3p, 82 Fed. Reg. 15,263-01, 15,263 (Mar. 27, 2017)
  (same). SSR 06-03p therefore applies to Plaintiff’s claim.

                                               - 20 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 21 of 27 PageID 1850




  at 1440-41. The Medical Assessment then asks the evaluator to determine

  whether the patient has problems with any of the activities by assigning one of

  the following ratings to each activity: “not significantly limited”; “moderate”;

  “marked”; and “extreme.” Tr. at 1440-41 (capitalization and emphasis omitted).

        In the first category (making occupation adjustments), Ms. Ervin opined

  that Plaintiff has marked limitations in following rules, relating to co-workers,

  functioning independently, and paying attention/concentrating; and that

  Plaintiff has extreme limitations in dealing with the public, using good

  judgment, interacting with supervisors, and dealing with stressors. Tr. at 1440-

  41. In support of these opined limitations, Ms. Ervin stated that Plaintiff

  “struggles with interactions in public and private” and that “[s]he hallucinates,

  is paranoid tearful and afraid.” Tr. at 1441.

        In the category of making performance adjustments, Ms. Ervin opined

  Plaintiff has marked limitations in understanding, remembering, and carrying

  out detailed jobs descriptions and extreme limitations understanding,

  remembering, and carrying out complex jobs descriptions. Tr. at 1441. Ms.

  Ervin checked both the “moderate” and “marked” ratings when answering the

  degree of limitation associated with understanding, remembering, and carrying

  out simple jobs descriptions. Tr. at 1441. In support of these opinions, Ms. Ervin

  indicated Plaintiff “is very disorganized, bizarre, paranoid, forgetful and

  nervous.” Tr. at 1441.



                                        - 21 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 22 of 27 PageID 1851




        In the last category—making personal/social adjustments—Ms. Ervin

  opined Plaintiff has marked limitations in maintaining personal appearance

  and has extreme limitations in behaving in an emotionally stable manner,

  relating predictably in social situations, and demonstrating reliability. Tr. at

  1441. In support, Ms. Ervin opined that Plaintiff’s “appearance varies day to

  day” and that “her emotions fluctuate with the hallucinations and anxiety.” Tr.

  at 1441-42.

        In addition to the above, Ms. Ervin opined she expects Plaintiff would

  miss more than seven days of work per month. Tr. at 1442.

        Ms. Ervin also wrote two letters: one dated September 28, 2017, Tr. at

  341, 1201 (duplicate), and one dated June 28, 2018 (about eight days after the

  Medical Assessment), Tr. at 1508. In both letters. Ms. Ervin opined that

  Plaintiff “meets the criteria for disability . . . .” Tr. at 341, 1201 (duplicate),

  1508. The letters also state, “[Plaintiff] continues to hallucinate, have serious

  delusions, is disorganized, tangential, racing thoughts, poor focus, intense fear,

  severe nervousness and paranoia.” Tr. at 341, 1201 (duplicate), 1508.

        The ALJ summarized Ms. Ervin’s progress notes and opinions in detail,

  see Tr. at 43-44, and assigned them “no significant weight,” Tr. at 43. In

  discounting Ms. Ervin’s opinions, the ALJ explained that Ms. Ervin’s

  “assessments are not consistent with the other medical evidence of record,” Tr.

  at 44, and that Ms. Ervin’s treatment of Plaintiff “appears to have been

  primarily done without participation of an M.D.[ ] or Ph.D.,” Tr. at 45. As

                                         - 22 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 23 of 27 PageID 1852




  explained below, these reasons are supported by substantial evidence, and the

  undersigned finds no error in the ALJ’s assessment of Ms. Ervin’s opinions.

        In finding that Ms. Ervin’s opinions were inconsistent with the other

  medical evidence, the ALJ specifically noted that although “psychological

  [progress] notes document clinical abnormalities, the severity of the findings is

  not corroborated by the other treating source medical evidence of record (mostly

  from Coastal Spine [and] Pain) which reflects only mild or normal findings.” Tr.

  at 44 (citation omitted). For example, as the ALJ stated, according to Ms.

  Ervin’s records, “Plaintiff’s psychological treatment goal is to manage auditory

  and visual hallucinations,” but “according to . . . July 2018 Coastal Spine and

  Pain records, she does not experience hallucinations.” Tr. at 44 (citation

  omitted); see Tr. at 1585 (July 2018 treatment note from Coastal Spine and Pain

  indicating Plaintiff has “no hallucinations”). The ALJ accurately observed that

  the notation in the Coastal Spine and Pain records was “not incidental” because

  “initial” treatment notes from Coastal Spine and Pain show that Plaintiff “had

  recently been admitted to the psychiatric ward at UF Health Jacksonville” and

  “that [Plaintiff’s] psychological status put her at risk with respect to aggressive

  opioid therapy.” Tr. at 44 (citation omitted); see Tr. at 1574 (November 2016

  treatment note from Coastal Spine and Pain indicating, “[T]he significant

  concerns raised by [Plaintiff’s] previous note from UF Health Jacksonville

  dictate that I be conservative regarding opioid medications . . . .”). “Hence,”

  stated the ALJ, “treating sources at Coastal Spine and Pain were aware of the

                                         - 23 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 24 of 27 PageID 1853




  likelihood of mental health symptoms and were evaluating the same in

  determining [Plaintiff’s] continuing suitability for opiate medication.” Tr. at 44.

  Additionally, the ALJ accurately noted that other treatment notes from Coastal

  Spine and Pain show relatively normal mental status exam findings. See, e.g.,

  Tr. at 1584-85, 1594-95, 1513, 1536, 1562-63 (July 2018, February 2018, July

  2017, April 2017, and December 2016 treatment notes from Coastal Spine and

  Pain Center treatment notes showing Plaintiff presented with good hygiene,

  her behavior was appropriate, she had normal speech volume and rate, she was

  able to interact reasonably well with the interviewer, she used words

  appropriately, she had a normal stream of thought, her continuity of thought

  was normal, her thought content had no delusions and was coherent, she had

  no hallucinations, she was oriented, her judgment was fair, her intelligence

  appeared average, and her fund of knowledge appeared average).13 Moreover,

  the ALJ accurately observed that although Plaintiff brought a “stuffed bear” to

  a January 2018 appointment with Ms. Ervin, she was seen at Coastal Spine

  and Pain that same month, and there is no mention of a stuffed bear in those

  treatment notes. Tr. at 44; see Tr. at 1398 (January 2018 progress note

  indicating Plaintiff “presented with a stuffed pillow bear that she used to wring

  and hug during the session today”); see Tr. at 1222-27 (January 2018 treatment

  note from Coastal Spine and Pain). Indeed, as noted by the ALJ, Plaintiff at



        13
              Most of these mental exam findings were also summarized supra pp. 13-14.

                                          - 24 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 25 of 27 PageID 1854




  Coastal Spine and Pain had a “fairly normal mental status examination.” See

  Tr. at 1222-27.

        The ALJ acknowledged that Ms. Ervin’s progress notes indicate that

  Plaintiff’s concentration and focus are “inadequate,” but the ALJ also observed

  that Ms. Ervin does not “indicate what she means by inadequate.” Tr. at 44. As

  stated by the ALJ, Plaintiff’s “focus and concentration have been adequate

  enough for activities such as driving.” Tr. at 44; see, e.g. Tr. at 264-65 (Plaintiff

  testifying she loves to drive and drives once every four days).

        The last reason the ALJ gave for discounting Ms. Ervin’s opinion was that

  Ms. Ervin’s treatment of Plaintiff was not done with the supervision of a

  physician or a Ph.D. Tr. at 45. The ALJ was correct in noting this. Ms. Ervin’s

  opinions are not considered “medical opinions” because she is not an acceptable

  medical source under the applicable Regulations. See 20 C.F.R. §§ 404.1502(a),

  404.1513(a). As such, although her opinions should be considered by an ALJ,

  they are not medical opinions and are not entitled to any special deference.

  Leone v. Comm’r of Soc. Sec., No. 8:19-cv-998-SCB-JSS, 2020 WL 3640061, at

  *3 (M.D. Fla. June 23, 2020) (unpublished) (citing Himes v. Comm’r of Soc. Sec.,

  585 F. App’x 758, 762 (11th Cir. 2014)), report and recommendation adopted

  sub nom. Leone v. Saul, No. 8:19-cv-998-SCB-JSS, 2020 WL 3640534 (M.D. Fla.

  July 6, 2020) (unpublished).

        In sum, the ALJ clearly considered Ms. Ervin’s progress notes and

  opinions, detailed the weight assigned to Ms. Ervin’s opinions, and articulated

                                          - 25 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 26 of 27 PageID 1855




  specific reasons for such weight. See Phillips, 357 F.3d at 1240-41. The ALJ

  properly considered Ms. Ervin’s opinions, and substantial evidence supports the

  ALJ’s reasoning.

               b.   State Agency Medical Consultant’s Opinion

        Plaintiff mistakenly argues the ALJ gave “considerable weight” to Dr.

  Meyer’s August 2016 opinion that Plaintiff could perform light work. The ALJ

  actually gave “considerable weight” to the October 2016 opinion of a different

  state agency medical consultant (Thomas Lawhorn, M.D.). Tr. at 42;14 see Tr.

  at 302-04 (Dr. Meyer’s opinions, dated August 27, 2016); Tr. at 306 (Dr.

  Lawhorn’s opinion that Plaintiff could perform light work, dated October 21,

  2016). As noted, the premise of Plaintiff’s argument is that the opinion to which

  the ALJ gave “considerable weight” was outdated because it was from August

  2016—prior to Plaintiff’s Baker Act admission. Dr. Lawhorn’s opinion (October

  21, 2016) post-dates Plaintiff’s Baker Act admission (October 12 to October 17,

  2016, see Tr. at 981-1031).

        In any event, even if Dr. Lawhorn’s opinion predated Plaintiff’s October

  2016 admission, the ALJ would not have erred in assigning it considerable

  weight because the ALJ did not rely solely on Dr. Lawhorn’s opinion in finding

  that Plaintiff could perform light work with the additional limitations set out


        14
                The Decision does not refer to Dr. Lawhorn by name, but the ALJ stated the
  opinion was from October 2016, and she cited Exhibit B4A that includes Dr. Lawhorn’s
  opinions. See Tr. at 42; see Tr. at 292-307 (Exhibit B4A).


                                           - 26 -
Case 3:19-cv-01181-JRK Document 20 Filed 03/17/21 Page 27 of 27 PageID 1856




  in the RFC. Notably, in giving considerable weight to Dr. Lawhorn’s opinion,

  the ALJ determined that “[s]ubsequent medical records do no[t] establish

  conditions that could reasonably be expected to result in additional limitations.”

  Tr. at 42. The ALJ then summarized in detail such subsequent evidence. See

  Tr. at 42-46. It is clear the ALJ considered the evidence as a whole and found

  that Dr. Lawhorn’s opinion was consistent with the largely normal medical

  findings in the record. See Tr. at 35-46.15

                                       V.    Conclusion

         After a thorough review of the entire record, the undersigned finds that

  the ALJ’s Decision is supported by substantial evidence. Accordingly, it is

         ORDERED:

         1.     The Clerk of Court is directed to enter judgment pursuant to

  sentence four of 42 U.S.C. § 405(g), AFFIRMING the Commissioner’s final

  decision.

         2.     The Clerk is further directed to close the file.

         DONE AND ORDERED in Jacksonville, Florida on March 17, 2021.




  bhc
  Copies to:
  Counsel of Record

         15
                Plaintiff does not argue that the light work RFC is not supported by substantial
  evidence (except for Plaintiff’s first argument addressed above regarding Plaintiff’s limitations
  in concentration, persistence, and pace and in interacting with others).

                                               - 27 -
